Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/410,842 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,303. 

1.	Claims 1-11 of instant application (Application No. 17/410,842) is compared to claims 1-14 of US Patent No. 11,132,303 B2 (Parent Patent) in the following table. The independent claims 12 and 17 are, respectively, method and computer readable medium versions of the system claim 1. The independent claims 12 and 17 recite similar or identical limitations as recited in the independent claim1. The dependent claims 13 and 18 recite similar limitations as claim 2. The dependent claims 14 and 19 recite similar limitations as claim 3. The dependent claims 15 and 20 recite similar limitations as claim 4. The dependent claims 16 recites similar limitations as claim 5.

US Patent 11,132,303 B2
US Application 17/410,842
US Application 17/410,842
1. A system comprising: 
a memory device; and a processing device, operatively coupled to the memory device, to: 

receive a request to perform a program operation at the memory device; 
determine that an entry of a plurality of entries of a device block record stored at the memory device is to be removed based on parameters associated with the program operation and a firmware block record that corresponds to the device block record, wherein the firmware block record tracks the plurality of entries of the device block record, and wherein the plurality of entries of the device block record are associated with a plurality of blocks of the memory device and identify start voltages that are applied to wordlines of the plurality of blocks to program memory cells associated with the wordlines; and submit, to the memory device, a command to remove the entry associated with a particular block of the plurality of blocks from the device block record and to make a space available at the device block record for a new entry associated with a new block that is to be written in view of the program operation.
3. The system of claim 2, the processing device is further to: direct the memory device to perform the program operation; 
determine that the firmware block record is to be modified to correspond with the device block record based the parameters associated with the program operation and the firmware block record; and 

modify the firmware block record to correspond with the device block record.
1. A system comprising: 
a memory device; and a processing device, operatively coupled to the memory device, to perform operations comprising: 
receiving a request to perform a program operation at the memory device; 








wherein the firmware block record tracks a plurality of entries of the device block record;


















determining whether a firmware block record is to be modified to correspond with a device block record based on parameters associated with the program operation, 
and responsive to determining that the firmware block record is to be modified, 
modifying the firmware block record to correspond with the device block record.

7. A system comprising: a memory device; and a processing device, operatively coupled to the memory device, to: receive a request to perform a program operation at the memory device; 

determine that a number of entries of a firmware block record satisfies a threshold number of entries, 
wherein the firmware block record tracks a plurality of entries of a device block record stored at the memory device, wherein the plurality of entries of the device block record identify start voltages that are applied to wordlines of blocks of the memory device to program memory cells of the wordlines; responsive to determining that the number of entries satisfies the threshold number of entries, determine that one or more parameters associated with the program operation satisfy one or more first conditions that correspond to the firmware block record; 
and responsive to satisfying the one or more first conditions, select a first entry of the firmware block record to be removed; 
send a command to remove a corresponding entry of the plurality of entries of the device block record at the memory device; and 
remove the first entry of the firmware block record.
2. The system of claim 1, wherein determining whether the firmware block record is to be modified to correspond with the device block record based on the parameters associated with the program operation, the processing device to perform the operations comprising: determining that a number of entries of the firmware block record satisfies a threshold number of entries; and 








responsive to determining that the number of entries satisfies the threshold number of entries, determining that one or more of the parameters associated with the program operation satisfy one or more first conditions that correspond to the firmware block record.

3. The system of claim 2, wherein modifying the firmware block record to correspond with the device block record responsive to determining that the firmware block record is to be modified, the processing device to perform the operations comprising: 


















responsive to satisfying the one or more first conditions, selecting a first entry of the firmware block record to be removed; and 





removing the first entry of the firmware block record.



7.
…
…
responsive to satisfying the one or more first conditions, select a first entry of the firmware block record to be removed; 
send a command to remove a corresponding entry of the plurality of entries of the device block record at the memory device;
4. The system of claim 3, the processing device to perform the operations comprising: 

responsive to satisfying the one or more first conditions, 


sending a command to remove a corresponding entry of the plurality of entries of the device block record at the memory device.

8. The system of claim 7, the processing device is further to: 

submit the request to perform the program operation at the memory device; 





determine whether the firmware block record is empty; 
responsive to determining that the firmware block record is not empty, determine whether the one or more parameters associated with the program operation satisfy one or more second conditions; and 





responsive to determining that the one or more parameters satisfy the one or more second conditions, remove a second entry of the firmware block record.
5. The system of claim 1, the processing device is further to perform the operations comprising:
submitting the request to perform the program operation at the memory device;
wherein determining whether the firmware block record is to be modified to correspond with the device block record, the processing device to perform the operations comprising:
determining whether the firmware block record is empty, and

responsive to determining that the firmware block record is not empty, determining whether one or more of the parameters associated with the program operation satisfy one or more second conditions; and

wherein modifying the firmware block record to correspond with the device block record, the processing device to perform the operations comprising:
responsive to determining that the one or more parameters satisfy the one or more second conditions, removing a second entry of the firmware block record.

9. The system of claim 8, the processing device is further to: 



responsive to determining that the firmware block record is empty, 
determine whether the one or more parameters associated with the program operation satisfy one or more third conditions; and 




responsive to determining that the one or more parameters do not satisfy the one or more third conditions, 
add a third entry to the firmware block record.
6. The system of claim 5, wherein determining whether the firmware block record 1s to be modified to correspond with the device block record, the processing device to perform the operations comprising:
responsive to determining that the firmware block record is empty, 
determining whether the one or more parameters associated with the program operation satisfy one or more third conditions; and
wherein modifying the firmware block record to correspond with the device block record, the processing device to perform the operations comprising:
responsive to determining that the one or more parameters do not satisfy the one or more third conditions, 

adding a third entry to the firmware block record.

10. The system of claim 8, wherein the parameters associated with the program operation comprise one or more block identifiers and a page identifier, wherein to determine whether the one or more parameters associated with the program operation satisfy the one or more second conditions, the processing device is further to: determine whether the one or more block identifiers that are associated with blocks of the memory device that are to be programmed by the program operation correspond to any entries of the firmware block record; and 
responsive to determining that at least one of the one or more block identifiers correspond to the second entry of the firmware block record, 
determine whether the page identifier corresponds to a last page of a particular one of the blocks of the memory device that are to be programmed,
 wherein the second entry of the firmware block record is removed if the page identifier corresponds to the last page.
7. The system of claim 5, wherein the parameters associated with the program operation comprise one or more block identifiers and a page identifier, wherein determining whether the one or more parameters associated with the program operation satisfy the one or more second conditions, the processing device to perform the operations comprising: 
determining whether the one or more block identifiers that are associated with blocks of the memory device that are to be programmed by the program operation correspond to any entries of the firmware block record; and

responsive to determining that at least one of the one or more block identifiers correspond to the second entry of the firmware block record, 
determining whether the page identifier corresponds to a last page of a particular one of the blocks of the memory device that are to be programmed, 
wherein the second entry of the firmware block record is removed if the page identifier corresponds to the last page.

11. The system of claim 9, wherein the parameters associated with the program operation comprise a page identifier, 
wherein to determine whether the one or more parameters associated with the program operation satisfy the one or more third conditions, the processing device is to: 
determine whether the page identifier corresponds to a last page of a particular one of the blocks of the memory device that are to be programmed, 
wherein the third entry of the firmware block record is added if the page identifier corresponds to the last page.
8. The system of claim 6, wherein the parameters associated with the program operation comprise a page identifier, 
wherein determining whether the one or more parameters associated with the program operation satisfy the one or more third conditions, the processing device to perform the operations comprising:
determining whether the page identifier corresponds to a last page of a particular one of the blocks of the memory device that are to be programmed, 
wherein the third entry of the firmware block record is added if the page identifier corresponds to the last page.

12. The system of claim 7, wherein the parameters associated with the program operation comprise one or more block identifiers and a plane mask, 
wherein to determine whether one or more of the parameters associated with the program operation satisfy the one or more first conditions that correspond to the firmware block record, the processing device is to: 
determine whether the number of entries of the firmware block record satisfies the threshold number of entries.
9. The system of claim 3, wherein the parameters associated with the program operation comprise one or more block identifiers and a plane mask, 
wherein determining whether one or more of the parameters associated with the program operation satisfy the one or more first conditions that correspond to the firmware block record, the processing device to perform the operations comprising:
determining whether the number of entries of the firmware block record satisfies the threshold number of entries.

13. The system of claim 12, the processing device is further to: 

responsive to determining that the number of entries of the firmware block record satisfies the threshold number of entries, 
determine whether the one or more block identifiers that are associated with blocks of the memory device that are to be programmed by the program operation correspond to any entries of the firmware block record.
10. The system of claim 9, the processing device to perform the operations comprising:
responsive to determining that the number of entries of the firmware block record satisfies the threshold number of entries, 

determining whether the one or more block identifiers that are associated with blocks of the memory device that are to be programmed by the program operation correspond to any entries of the firmware block record.

14. The system of claim 13, the processing device is further to: 

responsive to determining that at least one of the block identifiers correspond to a fourth entry of the firmware block record, 
determine that the plane mask associated with the program operation is compatible with a plane mask associated with the fourth entry of the firmware block record, wherein the fourth entry of the firmware block record corresponds to the entry of the device block record that is to be removed.
11. The system of claim 10, the processing device to perform the operations comprising: 
responsive to determining that at least one of the block identifiers correspond to a fourth entry of the firmware block record, 

determining that the plane mask associated with the program operation is compatible with a plane mask associated with the fourth entry of the firmware block record, wherein the fourth entry of the firmware block record corresponds to the entry of the device block record that is to be removed.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuette et al. “Schuette” (US 2013/0067138 A1).
1.	In regard to claim 1 Schuette teaches:  
“A system (e.g., Fig. 1) comprising: a memory device;” (e.g., ¶ 0044; Fig. 1, NAND flash memory)
“and a processing device (e.g., ¶ 0071, multiple processors or cores), operatively coupled to the memory device (e.g., Fig. 3), to perform operations comprising: receiving a request to perform a program operation at the memory device;” (e.g., ¶¶ 0007; 0020, native command queuing). Requests/commands comprising program/write operations are stored in a buffer or a queue prior to be written to flash or non-volatile memory.
“determining whether a firmware block record is to be modified to correspond with a device block record based on parameters associated with the program operation, wherein the firmware block record tracks a plurality of entries of the device block record;” (e.g., ¶¶ 0048, 0052, block information record (BIR); Fig. 6 and corresponding text description). The BIR is used to track non-volatile memory parameters such as P/E cycle counts. BIR is updated when an entry such as P/E cycle counts updated.
“and responsive to determining that the firmware block record is to be modified, modifying the firmware block record to correspond with the device block record.” (e.g., ¶ 0020, NAND flash does not allow "in place" updates, rather, all updates need to be written to a new location, whereupon the metadata are changed to reflect the new physical data structure 0048; claim 7, updating BIR). 
12.	In regard to claim 12 Schuette teaches: 
“A method (e.g., Fig. 6) comprising: receiving a request to perform a program operation at a memory device;” (e.g., ¶¶ 0007; 0020, native command queuing). Requests/commands comprising program/write operations are stored in a buffer or a queue prior to be written to flash or non-volatile memory.
“determining whether a firmware block record is to be modified to correspond with a device block record based on parameters associated with the program operation, wherein the firmware block record tracks a plurality of entries of the device block record;” (e.g., ¶¶ 0048, 0052, block information record (BIR); Fig. 6 and corresponding text description). The BIR is used to track non-volatile memory parameters such as P/E cycle counts. BIR is updated when an entry such as P/E cycle counts updated.
“and responsive to determining that the firmware block record is to be modified, modifying the firmware block record to correspond with the device block record.” (e.g., ¶¶ 0048, 0052, block information record (BIR)). The BIR is used to track non-volatile memory parameters such as P/E cycle counts. BIR is updated when an entry such as P/E cycle counts updated.
17.	In regard to claim 17 Schuette teaches: 
“A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device (e.g., ¶ 0003, cause the processing device to perform operations comprising: receiving a request to perform a program operation at a memory device;” (e.g., ¶¶ 0007; 0020, native command queuing). Requests/commands comprising program/write operations are stored in a buffer or a queue prior to be written to flash or non-volatile memory.
“determining whether a firmware block record is to be modified to correspond with a device block record based on parameters associated with the program operation, wherein the firmware block record tracks a plurality of entries of the device block record;” (e.g., ¶¶ 0048, 0052, block information record (BIR); Fig. 6 and corresponding text description). The BIR is used to track non-volatile memory parameters such as P/E cycle counts. BIR is updated when an entry such as P/E cycle counts updated.
“and responsive to determining that the firmware block record is to be modified, modifying the firmware block record to correspond with the device block record.” (e.g., ¶¶ 0048, 0052, block information record (BIR)). The BIR is used to track non-volatile memory parameters such as P/E cycle counts. BIR is updated when an entry such as P/E cycle counts updated.
Conclusion
The prior art made of record and not relied upon are as follows:
1.    Stringham (US 7734887 B1).
2.    Gorobets et al. (US 8386695 B2).
3.    Yang et al. (US 20170287568 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135